Citation Nr: 1041326	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-16 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low blood pressure 
disorder, alternatively diagnosed as a disorder of the autonomic 
nervous system.

3.  Entitlement to service connection for a neck disorder, to 
include as secondary to a low back disorder.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder, major 
depressive disorder, and depression.


REPRESENTATION

Veteran represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from February 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The issues of entitlement to service connection for low blood 
pressure disorder, a neck disorder, and an acquired psychiatric 
disorder are addressed in the remand portion of the decision 
below and are remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records show several 
instances of treatment for low back pain and/or a low back 
strain.

2.  The post-service evidence of record does not demonstrate a 
current diagnosis of a low back disorder.




CONCLUSION OF LAW

A low back disorder was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the appellant's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the instant case, the RO's 
April 2007 letter advised the Veteran of the foregoing elements 
of the notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, 
the Board finds that the content requirements of the notice VA is 
to provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

The Board also finds that the duty to assist the Veteran has also 
been satisfied in this case.  The RO obtained the Veteran's 
service treatment and personnel records, his Social Security 
Administration (SSA) records, as well as his identified VA and 
private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Generally, VA examinations are necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but (1) contains competent evidence 
of diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or disease 
in service, or has a presumptive disease during the pertinent 
presumptive period, and (3) indicates that the claimed disability 
may be associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  The Veteran was not provided a VA examination with 
respect to his claimed low back disorder because the post-service 
evidence of record does not include a current diagnosis thereof.  
Consequently, a VA examination was not warranted.  See McLendon, 
Vet. App. at 83-86.  Finally, there is no indication in the 
record that additional evidence relevant to the issues being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from February 
1966 to March 1969.  In April 2007, he submitted the service 
connection claim for a low back disorder, which was denied in 
October 2007.  The Veteran perfected an appeal in May 2008 and 
the claim has been certified to the Board for appellate review.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
the following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

On April 5, 1966, the Veteran complained of pain in his upper 
thoracic spine following lifting.  A radiological examination was 
ordered and the Veteran was restricted to light duty.  On April 
7, 1966, he was sent to the dispensary after complaining of pain 
in his left side and low back.  The impression was "lumbar 
strain (muscular)."  He was restricted to light duty and 
prohibited from prolonged standing at attention.  In August 1966, 
the Veteran complained of pain in his upper thoracic spine area 
following heavy lifting; there was no weakness or sensory 
deficits.  A cervical and thoracic spine radiological examination 
did not identify any abnormality considered significant.  In 
February 1967, the Veteran complained of pain in his "left 
flank," and the impression was mild back strain.  It was noted 
that the Veteran complained of low back pain, intermittent over 
the previous one to two years, and mild spasm on his left side, 
but no spinous tenderness.  A radiological examination of the 
Veteran's lumbar spine did not identify any abnormality 
considered significant.  In May 1967, the Veteran reported sudden 
onset back pain.  A physical examination revealed slight 
tenderness and spasm on his left side and a decreased ability to 
bend.  The impression was back strain and the Veteran was 
restricted to light duty for three days.  In December 1968, the 
Veteran was noted as having "chronic low back pain."  Further, 
the examiner noted that, in 22 months of service, the Veteran 
experienced "frequent recurrences" of low back pain.  The 
Veteran also reported right lower extremity sciatica on this 
occasion.  Upon discharge in March 1969, the Veteran indicated 
that he experienced "back trouble" that was characterized by 
the examiner as occasional low back pain.  A contemporaneous 
clinical examination did not demonstrate spine or other 
musculoskeletal abnormalities.

A longitudinal review of the post-service evidence of record does 
not reveal a current diagnosis of a low back disorder.  Pursuant 
to the Veteran's application for SSA disability benefits, an 
April 2007 private examination resulted in a finding of chronic 
low back pain.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999). 

To the extent that the Veteran asserts that he has a current low 
back disorder, including his various statements and his testimony 
at the February 2010 hearing, the Board finds that as a layperson 
his statements are competent as to symptoms he experiences, but 
are not competent evidence on the diagnosis of a low back 
disorder, as the presence of a low back disorder is a 
determination "medical in nature" and is not capable of lay 
observation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis); Barr 
v. Nicholson, 21, Vet. App. 303 (2007) (holding that when a 
disorder may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation).  The 
evidence does not demonstrate that the Veteran possesses the 
ability, knowledge, or experience to provide competent diagnostic 
opinions.  Espiritu, 2 Vet. App. at 494; Jandreau, 492 F.3d at 
1377.  Moreover, an April 2007 private examination resulted in a 
finding of chronic low back pain, but a clinical diagnosis was 
not made.  See Sanchez-Benitez, 13 Vet. App. at 285.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
"In the absence of proof of a present disability, there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent medical evidence reflecting the current presence 
of the claimed disability, a basis upon which to establish 
service connection for a back disorder has not been presented and 
the appeal must be denied.  

As there is no competent evidence demonstrating a current 
diagnosis of a current back disorder, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt rule 
does not apply.  Accordingly, service connection for a back 
disorder is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied.


REMAND

In August 1966, the Veteran requested a psychiatric evaluation of 
aspects of his sexual activity.  In January 1969, a letter 
regarding the Veteran's second period of absence without leave 
demonstrated that there was "no record" of "mental 
instability" that may have led to the Veteran's two absences.  
In March 1969, pursuant to the Veteran's discharge from active 
service, the Veteran was noted as experiencing "situational 
anxiety."  The post-service evidence of record included 
diagnoses of Major Depressive disorder, Depression, and 
personality disorder, not otherwise specified, among others.

In December 2006, the Veteran submitted an informal claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  Pursuant to this claim, the Veteran 
underwent a VA psychiatric examination in July 2007.  Ultimately, 
the diagnosis was "Depression."  The examiner did not, however, 
provide an etiological opinion.  As such, the Board finds that 
the July 2007 VA examination is inadequate for purposes of 
determining service connection.  "Once VA undertakes the effort 
to provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, VA must 
provide an adequate one."  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  As such, the Board finds that a remand is warranted 
for another examination.  See Littke v. Derwinski, 1 Vet. App. 
90, 93 (1990) (noting that remand may be required if record 
before the Board contains insufficient medical information for 
evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 
(1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

On April 5, 1966, the Veteran complained of pain in his upper 
thoracic spine following lifting.  A radiological examination was 
ordered and the Veteran was restricted to light duty.  In August 
1966, the Veteran reiterated his complaints of pain in his upper 
thoracic spine area following heavy lifting.  A cervical and 
thoracic spine radiological examination did not identify any 
abnormality considered significant.  Until his March 1969 
discharge, the Veteran regularly complained of low back pain; 
however, a clinical evaluation upon his service discharge did not 
reveal a spine or other musculoskeletal abnormality.

In April 2007, the Veteran submitted a claim of entitlement to 
service connection for a neck disorder.  Pursuant to this claim, 
the Veteran underwent a VA examination in July 2007.  Therein, 
the Veteran reported that he had been experiencing neck pain 
since 1995.  After a physical examination was administered, the 
diagnosis was degenerative arthritis of the cervical spine.  The 
examiner did not provide an etiological opinion as to whether the 
Veteran's current neck disorder was related to his active duty 
service, to include the instances neck pain.  As such, the Board 
finds that the July 2007 examination is inadequate for purposes 
of determining service connection and, thus, a remand is 
warranted for another examination.  Id.

In November 2006, the Veteran's reported symptoms of dizziness, 
tachycardia, and low blood pressure that were deemed 
"suggestive" of autonomic nervous system involvement secondary 
to his diabetes mellitus; the evidence of record did not 
otherwise include an etiological opinion with respect to the 
Veteran's low blood pressure disorder/autonomic nervous system 
disorder.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(finding that evidence favorable to the Veteran's claim that does 
little more than suggest a possibility that his illnesses might 
have been caused by service radiation exposure is insufficient to 
establish service connection); Bostain v. West, 11 Vet. App. 124, 
127-8 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  During 
the pendency of this appeal, the Veteran asserted that his 
asserted low blood pressure disorder was related to his neck 
disorder.  Specifically, the Veteran asserted that his symptoms 
of dizziness and low blood pressure arose when he experienced 
neck pain and/or when he performed actions that engaged his neck.  
As such, the Board finds that the issue of entitlement to service 
connection for a low blood pressure, alternatively diagnosed as 
an autonomic nervous system disorder, is inextricably intertwined 
with his claim of entitlement to service connection for a neck 
disorder and, thus, must be remanded for contemporaneous 
adjudication.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claims.  The RO must then 
obtain copies of the related records that are 
not already in the claims file.  All attempts 
to secure this evidence must be documented in 
the claims file by the RO.  If, after making 
reasonable efforts to obtain the named 
records the RO is unable to secure same, the 
RO must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts that 
the RO made to obtain those records; (c) 
describe any further action to be taken by 
the RO with respect to the claim; and (d) 
that the Veteran is ultimately responsible 
for providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.

2.  The Veteran must be scheduled for the 
appropriate VA examination to ascertain the 
presence of a psychiatric disorder and, if 
any present, the severity and etiology 
thereof.  All pertinent symptomatology and 
findings must be reported in detail.  Any 
indicated diagnostic tests and studies must 
be accomplished.  Following a review of the 
service and postservice medical records, the 
examiner must state whether any diagnosed 
psychiatric disorder is related to the 
Veteran's active duty service, or any event 
therein, to include his court martial.
  
Additionally, the Veteran must be scheduled 
for the appropriate VA examination to 
ascertain the etiology any neck disorder 
found and, if any present, the severity and 
etiology thereof.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies must be accomplished.  Following 
a review of the service and postservice 
medical records, the examiner must state 
whether any diagnosed psychiatric disorder is 
related to the Veteran's active duty service 
or any event therein.  If the examiner 
determines that any neck disorder found is 
related to his active duty service, or an 
event therein, the examiner must then 
ascertain if a low blood pressure disorder 
and/or an autonomic nervous system disorder 
is present.  If present, the examiner must 
opine as to the etiological relationship, if 
any, between the Veteran's neck disorder and 
any found low blood pressure disorder and/or 
autonomic nervous system disorder.

With respect to both examinations, the 
Veteran's VA claims folders must be made 
available to and reviewed by the examiner.  
Complete rationales for all opinions must be 
provided.  If an examiner cannot render an 
opinion without resorting to mere 
speculation, the examiner must thoroughly 
explain why an opinion would require 
speculation.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which shows 
that notice scheduling the examinations was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO must review the resulting 
examinations to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

5.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be re-adjudicated.  If the claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


